Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS SECOND QUARTER SALES AND EARNINGS Pennsauken, NJ, April 29, 2013 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the second quarter ended March 30, 2013. Sales increased 6% to $201.3 million from $189.6 million in last years second quarter. Net earnings increased 21% to $12.7 million in the current quarter from $10.4 million last year. Earnings per diluted share increased 22% to $.67 for the second quarter from $.55 last year. Operating income increased 18% to $19.2 million in the current quarter from $16.3 million in the year ago quarter. For the six months ended March 30, 2013, sales increased 8% to $392.8 million from $362.2 million in last years first half. Net earnings increased 44% to $22.9 million in the six months from $15.9 million last year. Earnings per diluted share increased to 44% to $1.21 for the six months from $.84 last year. Operating income increased 38% to $34.2 million from $24.7 million in the year ago period. Gerald B. Shreiber, J & Js President and Chief Executive Officer, commented,  We are pleased with our overall performance for our second quarter. Our food service group, with sharp increases in soft pretzeland churro sales, had a particularly strong quarter.  J&J Snack Foods Corp. is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, PRETZEL FILLERS and other soft pretzels, ICEE, SLUSH PUPPIE and ARCTIC BLAST frozen beverages, LUIGIS Italian ice, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet, MARY BS biscuits and dumplings, DADDY RAYS fig and fruit bars, TIO PEPES and CALIFORNIA CHURROS churros, THE FUNNEL CAKE FACTORY funnel cakes, and READI-BAKE cookies. For more information, please visit us at www.jjsnack.com. *MINUTE MAID is a registered trademark of The Coca-Cola Company. - more J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Six months ended March 30, March 24, March 30, March 24, Net Sales $ 201,326 $ 189,554 $ 392,734 $ 362,240 Cost of goods sold $ 143,175 135,567 280,448 261,847 Gross Profit 58,151 53,987 112,286 100,393 Operating expenses Marketing $ 16,809 17,404 33,945 35,063 Distribution $ 15,713 14,212 31,113 28,431 Administrative $ 6,460 6,219 13,059 12,285 Other general expense (income) $ 10 ) ) ) 38,992 37,714 78,066 75,657 Operating Income 19,159 16,273 34,220 24,736 Other income (expense) Investment income $ 896 380 1,672 735 Interest expense & other $ ) (4 ) ) ) Earnings before income taxes 20,027 16,649 35,839 25,428 Income taxes $ 7,367 6,226 12,953 9,520 NET EARNINGS $ 12,660 $ 10,423 $ 22,886 $ 15,908 Earnings per diluted share $ 0.67 $ 0.55 $ 1.21 $ 0.84 Weighted average number of diluted shares 18,886 18,930 18,878 18,902 Earnings per basic share $ 0.67 $ 0.55 $ 1.22 $ 0.84 Weighted average number of basic shares 18,800 18,858 18,803 18,832 -2- CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) March 30, September 29, Cash and cash equivalents $ 102,338 $ 154,198 Current marketable securities held to maturity 4,077 1,214 Other current assets 161,824 152,656 Property, plant and equipment, at cost 142,954 141,544 Goodwill 76,899 76,899 Other intangible assets, net 46,232 48,464 Marketable securities held to maturity 2,000 24,998 Marketable securities available for sale 80,292 - Other 3,217 3,071 Total $ 619,833 $ 603,044 Current Liabilities $ 80,014 $ 81,505 Long-term obligations under capital leases 214 347 Deferred income taxes 45,023 44,874 Other long-term liabilities 673 831 Stockholders' Equity 493,909 475,487 Total $ 619,833 $ 603,044 The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect managements analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
